Citation Nr: 0113143	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the throat, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for a fractured left 
cheek bone, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for loss of vision in 
the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran's active duty included periods of service from 
May 1958 to April 1961, and from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1998 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied claims for 
increased ratings for residuals of a shell fragment wound of 
the throat and a fractured left cheek bone, each rated as 10 
percent disabling.  The August 1998 decision also denied 
claims of service connection for a skin disorder, a prostate 
disorder, COPD secondary to tobacco use, and loss of vision 
in the left eye.

Initially, the Board notes that this was not the first time 
that the veteran's claim for left eye disability had been 
considered by VA.  Specifically, in February 1975, the RO 
denied service connection for residuals of an eye injury and 
this decision became final.  See 38 C.F.R. § 19.118 (1975).  
Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for loss 
of vision in the left eye.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

(The claims of service connection for a skin disorder, a 
prostate disorder, and COPD, as well as the application to 
reopen a claim of service connection for loss of vision in 
the left eye will be addressed in the remand that follows 
this decision.)


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the throat are manifested by a scar that is 
no more disabling than scarring which is tender and painful; 
he has no more than slight disfigurement and experiences no 
functional impairment.

2.  The veteran's fractured left cheek bone causes decreased 
pinprick sensation over the maxillary nerve branch of the 
left trigeminal nerve, tenderness over the left infraorbital 
ridge, and either pain or a tingling sensation on percussion 
over the left maxillary area, but he experiences no loss of 
reflexes, muscle atrophy, or constant pain.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for service-connected 
residuals of a shell fragment wound of the throat is not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 
4.118 (Diagnostic Codes 7800, 7803, 7804, 7805) (2000).

2.  A rating greater than 10 percent for service-connected 
fractured left cheek bone is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a 
(Diagnostic Code 8205) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected residuals of a shell fragment wound of the 
throat and fractured left cheek bone are manifested by 
increased adverse symptomatology that warrants increased 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt.

FACTUAL BACKGROUND

VA treatment records, dated from November 1996 to November 
1997, show the veteran's complaints and treatment for face 
pain on two occasions.  See VA treatment records dated in 
January and April 1997.  The treatment records were negative 
for complaints and/or treatment regarding the shell fragment 
wound of the veteran's neck. 

At a March 1998 VA skin examination, it was noted that the 
veteran had a shrapnel wound of the neck that had required 
exploratory surgery.  On examination, he had an 8-centimeter 
(cm) scar at the base of the neck.  It was transverse, "very 
difficult" to see, and "essentially" the same color as the 
surrounding skin.  There was no ulceration, elevation, 
depression, keloid formation, or disfigurement.  It was 
opined that there was no limitation of function caused by the 
scar. 

At a July 1998 VA examination, the veteran complained of left 
cheek pain and numbness since his 1964 in-service injury.  He 
also reported that he had had increased adverse 
symptomatology during the previous two to three years.  The 
veteran also complained of a burning and tingling sensation 
on the left side of his nose and upper lip, as well as pain 
radiating to the left ear, behind the left ear, and down the 
rear, left side, of his neck.

On examination, the veteran reported a tingling sensation 
when the examiner tapped the left side of his face as well as 
decreased pinprick sensation over the maxillary nerve branch 
of the left trigeminal nerve.  However, the face had no 
obvious deformities or muscle weakness and the mastication 
muscles were normal.  The diagnosis was left trigeminal nerve 
injury (maxillary branch) secondary to fractured left 
maxilla.  It was opined that the veteran had "significant 
symptoms of numbness, pain, and tingling sensation over [the] 
left side of his face due to previous trigeminal nerve 
injury.  The medication which was given by Nashville VA 
medical center has not helped the pain."

The veteran appeared for two VA examinations in February 
1999.  At the bones examination, he once again complained of 
pain and numbness over the left side of his face as well as a 
burning and tingling sensation over the left side of his nose 
and left side of his upper lip.  He reported experiencing 
increased adverse symptomatology in cold weather.  On 
examination, there was decreased pinprick sensation over the 
maxillary nerve branch of the left trigeminal nerve and 
tenderness over the left infraorbital ridge.  To tapping, the 
veteran had pain, but no tingling sensation, over the left 
maxillary area.  Otherwise, there was no obvious facial 
deformity or muscle weakness, and the mastication muscles 
were normal.  The diagnosis was left trigeminal nerve injury 
(maxillary branch) secondary to fractured left maxilla.  It 
was opined that the veteran had "pain and tingling sensation 
over the left side of his face below [the] left eye, in front 
of [the] left ear[,] and [on the] left side of [the] bridge 
of [the] nose . . . due to previous trigeminal nerve injury 
and previous fracture of [the] left cheek bone.  [He also had 
p]ain in front of [the] left ear . . . due to trigeminal 
nerve injury."

At the general examination, the veteran reported the history 
of his cheek bone injury, complained of severe burning on the 
left side of the upper lip and left side of the nose as well 
as temporomandibular pain.  The veteran also reported that he 
had a shell fragment wound of his neck and claimed that it 
caused thyroid damage.  The veteran complained that the shell 
fragment wound caused him to experience, at times, a cramp in 
his throat that woke him up at night.  On examination, the 
neck was supple with a scar.  The diagnoses included pain and 
burning on the left side of his face as a result of trauma.

The veteran testified at a personal hearing before the 
undersigned in January 2001.  As to the shell fragment wound 
of the throat, he reported that he was told, while in 
military service, that shell fragments came close to severing 
the artery coming out of his heart, as well as several 
nerves.  Accordingly, it was decided, after removing the 
largest fragment, that it was safer to leave the smaller 
shell fragments in place and only remove them later if they 
caused any problems.  The veteran complained that the 
retained shell fragments occasionally caused the muscles of 
his throat to cramp.  He also reported that the shell 
fragments were retained deep in the muscle tissue of the 
throat and in the thyroid area.

As to the fractured left cheek bone, the veteran testified 
that he had paralysis of the left side of his nose and lips.  
In cold weather, he also had numbing of the left side of his 
nose as well as his gums and teeth.  He also claimed to have 
a problem with his jaw opening, which interfered with eating.  
Lastly, the veteran reported that he was told that he had 
arthritis in the jaw. 

ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (200).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Moreover, where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

I.  Residuals of a Shell Fragment Wound of the Throat

First, turning to the issue of an increased rating for 
residuals of a shell fragment wound of the throat, the Board 
notes that the this disability has been rated, based on the 
scar, as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (tender and painful on objective 
demonstration).  See RO decision entered in September 1968.

Given the disability evaluation assigned the veteran's 
service-connected shell fragment wound of the throat, he 
cannot be awarded an increased rating under Diagnostic 
Code 7804 because he has already been awarded the maximum 
award possible.  See 38 C.F.R. § 4.118 (2000).  The Board 
notes that the scarring has never been characterized as being 
poorly nourished or having repeated ulceration.  See VA 
examination reports dated in March 1998 and February 1999.  
Consequently, a rating under Diagnostic Code 7803 is not 
warranted.  Id.  And lastly, a scar of the neck may be rated 
on the basis of disfigurement, but the veteran's scar has 
been described as being barely visible, not disfiguring.  
Since there must be at least moderate disfigurement before a 
compensable rating may be assigned, see 38 C.F.R. § 4.118, 
Diagnostic Code 7800, a separate rating for disfigurement is 
not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating.

While the Board recognizes that shell fragment wounds may be 
entitled to ratings under 38 C.F.R. § 4.73 (2000) on account 
of muscle damage and 38 C.F.R. § 4.124a (2000) on account of 
neurologic impairment, nothing in the record indicates that 
the veteran meets the criteria for a separate compensable 
rating under either.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Specifically, there has been no clinical 
findings suggesting that the wound resulted in either muscle 
damage or neurologic deficit.  

In reaching its conclusion that neither separate compensable 
ratings nor higher ratings based on scarring are warranted, 
the Board has not overlooked the veteran's claim that his 
injury caused an involuntary choking sensation as well as 
thyroid damage.  In this regard, the Board notes that a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the veteran's 
statements as to the specific clinical effects of his wound 
are not probative because a lay person (i.e., persons without 
medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even though the 
veteran has described significant problems with a choking 
sensation as well as with his thyroid, there has been no 
suggestion by competent medical evidence that the wound 
residuals encompass such difficulties.  Indeed, it has been 
noted that he had no functional impairment as a result.

II.  Fractured Left Cheek Bone

Turning to the issue of an increased rating for a fractured 
left cheek bone, the Board notes that this disability has 
historically been rated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (incomplete 
paralysis of the fifth (trigeminal) cranial nerve).  See RO 
decision dated in June 1968.  Under the rating schedule, 
incomplete paralysis of the fifth cranial nerve is rated as 
10 percent disabling if moderate and 30 percent disabling if 
severe; complete paralysis of the fifth cranial nerve is 
rated as 50 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2000).

The Board notes that the term "severe incomplete paralysis" 
of the fifth cranial nerve as used in Diagnostic Code 8205 is 
not defined by regulation.  However, the overall regulatory 
scheme relating to neurological disorders contemplates 
maximum ratings equal to severe, incomplete paralysis in 
cases where there is neuritis causing problems such as loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain that, at times, is excruciating.  See also 
38 C.F.R. § 4.123 (the maximum rating which may be assigned 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis (i.e., 10 percent 
disabling)); 38 C.F.R. § 4.124 (neuralgia, which is 
characterized by a dull and intermittent pain, is to be rated 
as no more disabling than moderate incomplete paralysis 
(i.e., 10 percent disabling)).  The Board finds that the 
veteran's disability does not approximate the problems 
contemplated by a rating for "severe" incomplete paralysis.

The veteran, at VA examinations and at his personal hearing, 
complained of pain and numbness over the left side of his 
face, over his left ear, and on the left side of his neck as 
well as a burning and tingling sensation over the left side 
of his nose and left side of his upper lip.  Moreover, at 
examinations in July 1998 and February 1999, there was 
decreased pinprick sensation over the maxillary nerve branch 
of the left trigeminal nerve and tenderness over the left 
infraorbital ridge.  And, to tapping, the veteran had either 
pain or a tingling sensation over the left maxillary area.  
Significantly, neither the examiners nor the veteran reported 
that the veteran experienced any loss of reflexes, muscle 
atrophy, or any other organic changes.  Additionally, the 
medical evidence of record does not show that the veteran has 
constant pain.  On examination, it was reported that there 
were no obvious facial deformities or muscle weakness, and 
the mastication muscles were normal.  Consequently, the Board 
finds that, while the term "severe incomplete paralysis" of 
the fifth cranial nerve is not defined by regulation, when 
compared with other comparable ratings for neurological 
disorders, this term must be understood to require greater 
difficulties than those currently experienced by the veteran.  
As suggested by the reference to § 4.123, the veteran's 
difficulties are not tantamount to more than moderate 
impairment, even when pain and tingling are considered.  See 
38 C.F.R. §§ 4.123, 4.124.  Accordingly, the Board finds that 
the 10 percent rating currently assigned takes into account 
his current symptoms and compensate him for "moderate 
incomplete paralysis" of the fifth cranial nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8205.

VETERANS CLAIMS ASSISTANCE ACT OF 2000

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's increased rating claims.  This is so because the 
requirements of the new law have been satisfied.  By the RO 
decision and the statement of the case furnished the veteran, 
the RO has notified him of the information and evidence 
necessary to substantiate his claims.  There is no indication 
that additional evidence exists and can be obtained on the 
issues here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  In light 
of the applicable rating criteria and the evidence already 
obtained by the RO, adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).


ORDER

An increased rating for residuals of a shell fragment wound 
of the throat is denied.

An increased rating for a fractured left cheek bone is 
denied.


REMAND

Turning to the claims of service connection, as reported 
above, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  As noted above, this 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
service connection claims in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The Board notes that the veteran testified 
at a January 2001 hearing that a physician, approximately ten 
years earlier, had told him that his current skin and 
prostate problems were caused by his exposure to Agent Orange 
while in military service.  As to his COPD, the veteran 
testified that he did not smoke before entering military 
service because he could not afford cigarettes.  He claims 
that he started smoking while in military service because the 
cigarettes were provided to him in his rations, and 
physicians (including a Dr. Clayton) told him that his COPD 
was caused by his smoking.  (On July 22, 1998, the President 
signed the Internal Revenue Service Restructuring and Reform 
Act of 1998.  Pub. L. No. 105-206, 112 Stat. 865, § 8202 
(1998) (now codified at 38 U.S.C.A. § 1103 (West Supp. 
2000)).  Generally speaking, that Act prohibits service 
connection for death or disability resulting from an injury 
or disease due to in-service use of tobacco products by a 
veteran.  However, the prohibition applies only to claims 
filed on or after June 9, 1998.  Inasmuch as the record shows 
that the veteran filed the current claim for benefits prior 
to June 1998, the new law has no effect on the disposition of 
this appeal.)  Since medical opinions linking the claimed 
disabilities to military service would be critical to the 
veteran's claims of service connection, further action is 
required before final appellate review may be accomplished.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

On remand, the RO must also obtain an examination of the 
veteran.  The record shows that the veteran underwent a 
number of recent VA examinations, including two in February 
1999, that revealed skin ecchymosis and diagnosed a history 
of COPD.  The record also contains VA treatment records which 
show the veteran's complaints and/or treatment for skin and 
prostate problems, as well as COPD.  However, none of the 
records contains an opinion as to the origin or etiology of 
the noted problems.  Therefore, because the change in the law 
has eliminated the need for the claimant to file a well-
grounded claim, the Board finds that the duty to assist now 
requires, among other things, that medical opinion evidence 
be obtained to determine the correct diagnoses of the disease 
process(es) affecting the veteran's skin and prostate, as 
well as his respiratory system, and any nexus to military 
service.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
sources identified by the veteran.  Specifically, the Board 
notes that, while the claims file shows that the veteran 
received treatment at the Nashville, VA medical center 
(VAMC), a request for these records has not as yet been made.  
Moreover, the Board notes that the veteran testified at his 
personal hearing that he had seen a Dr. Thomas Clayton in 
Crossville, Tennessee for his COPD and a private physician in 
Memphis.  Therefore, on remand, the RO must obtain and 
associate with the record treatment records on file with the 
sources identified above. 

Lastly, the Board turns to the veteran's application to 
reopen a claim of service connection for loss of vision in 
the left eye.  In this regard, the Board notes that the 
veteran testified at his January 2001 hearing that a 
physician told him that he would not have lost the vision in 
his left eye but for his earlier in-service left cheek bone 
injury.  Specifically, the veteran reported that he lost the 
vision in his left eye after he fell and struck his face on a 
pole.  He asserts that his physician told him that an 
undamaged orbital bone would have protected the left eye from 
the trauma that caused his loss of vision.  However, such an 
opinion regarding the relationship between the veteran's 
already service-connected left cheek bone fracture and loss 
of vision in the left eye is not otherwise documented in the 
available record.  Since a medical opinion linking loss of 
vision in the left eye to the veteran's service-connected 
left cheek bone fracture would be critical to the veteran's 
attempt to have his previously denied claim reopened, further 
action is required before final appellate review may be 
accomplished.  This is so because VA has not fulfilled its 
duty to notify the veteran of the evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000); see also Graves v. Brown, 8 Vet. App. 522 (1996).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  The RO should review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records kept by the Nashville 
VAMC, Dr. Thomas Clayton, and all records 
kept by any other physician or hospital 
identified by the veteran.  In the event 
any attempt to secure information is 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

3.  As part of the development undertaken 
to comply with the new law, the veteran 
should be advised of information needed 
in order to complete his claims of 
service connection, as well as his 
application to reopen.  This sort of 
evidence includes any statement by a 
physician showing a medical nexus between 
any of the claimed current disabilities 
and any in-service event or an already 
service-connected disability.  The 
veteran should be given the opportunity 
to attempt to secure such statements from 
the physicians about whom he testified in 
January 2001, or any other medical 
professional, and associate it with the 
record on appeal.

As to the claim of service connection for 
COPD, the RO should obtain from the 
veteran a documented history of the 
extent he used tobacco products prior to 
entering the military, while in service, 
and in the years after service.  The 
veteran should be asked:  (i) the dates 
before, during, and after service that he 
smoked; (ii) the dates before, during, 
and after service when he gave up 
smoking, and the duration of any 
cessation of smoking; and (iii) the 
number of packs a day he smoked during 
these periods.

4.  As to the veteran's claims of service 
connection, the RO should arrange to have 
the veteran examined by appropriate 
specialist(s) to ascertain whether any 
claimed disability is attributable to 
military service.  The examiner(s) should 
provide an opinion as to whether the 
veteran currently suffers from any skin, 
prostate, or respiratory disorder.  Next, 
the examiner(s) should provide a specific 
diagnosis for all disease processes 
identified and an opinion as to the 
medical probability that any current skin 
or prostate disability is attributable to 
military service or events coincident 
thereto, such as the alleged exposure to 
herbicides.  The examiner(s) should state 
the medical probability that the veteran 
acquired an addiction to nicotine while in 
the military.  Thereafter, the examiner(s) 
should state the medical probability that 
the veteran's use of tobacco products 
while in the military caused or made worse 
any current respiratory disorder.  If it 
is determined that there is no current 
disability, or no relationship to military 
service, the examiner(s) should expressly 
say so and provide detailed reasons for 
such opinions.  All opinions provided must 
be reconciled with all other opinions of 
record.

5.  As to the claim to reopen, if the RO 
finds that the veteran has submitted new 
and material evidence, it should arrange 
to have the veteran examined by an 
appropriate specialist to ascertain the 
medical probability that any loss of 
vision in the left eye was the result of 
his having earlier sustained a fractured 
left cheek bone while in military service.  
If it is determined that there is no 
current disability or no relationship to 
an already service-connected disability, 
the examiner should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record.

6.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should specifically refer to 38 C.F.R. 
§ 3.156 (2000) as the sole definition of 
new and material evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



